               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                             1:08 CR 25

UNITED STATES OF AMERICA         )
                                 )
vs.                              )                   ORDER
                                 )
CARROL LEE OWENS,                )
                                 )
      Defendant.                 )
_________________________________)

     This matter is before the Court on the Motion to Withdraw (Doc. 128)

filed by defense counsel, Ben Scales. A hearing on the Motion was conducted

on October 5, 2020. At the conclusion of the hearing, the undersigned granted

the Motion. This Order memorializes that ruling.

     On July 8, 2020, a Petition was filed alleging that Defendant had

violated the terms and conditions of his supervised release. (Doc. 124). An

Addendum was filed subsequently on September 29, 2020. (Doc. 125).

Together, the Petition and the Addendum contain 8 different violation

numbers.

     On Wednesday, September 30, 2020, Defendant made his initial

appearance before the undersigned. An Assistant Federal Public Defender

appeared with Defendant during that proceeding. Defendant requested that

counsel be appointed for him and his request was granted. Mr. Scales was



                                      1

    Case 1:08-cr-00025-MR-WCM Document 130 Filed 10/05/20 Page 1 of 3
appointed to represent Defendant the same day. Preliminary revocation and

detention hearings were scheduled for the following Monday, October 5, 2020.

      According to the Motion to Withdraw, Mr. Scales met with Defendant on

Thursday, October 1, 2020 at which time Defendant advised that he wished to

represent himself in this case. Mr. Scales filed the Motion to withdraw the

following day, Friday, October 2, 2020.

      When the case was called on October 5, 2020, the undersigned first

addressed the Motion to Withdraw. As Mr. Scales reported that it was unclear

to him whether Defendant wished to proceed pro se or wished to be represented

by counsel other than Mr. Scales, the undersigned directed that the record be

sealed and the courtroom be closed so that the Court could inquire directly of

Defendant on these issues.1

      During the closed portion of the proceeding, Defendant advised that he

in fact did wish to proceed pro se. The Court then posed numerous questions

to Defendant to determine whether he understood his rights regarding counsel

and the risks and disadvantages to proceeding pro se and whether his desire

to proceed without counsel was voluntary. Following this inquiry, Defendant

repeated his request to represent himself. Neither Defendant nor Mr. Scales,




1Matters discussed during the sealed portion of the hearing are referenced in this
Order only to the extent they do not appear to implicate confidentiality concerns
and are necessary for the memorialization of the Court’s ruling.
                                         2

     Case 1:08-cr-00025-MR-WCM Document 130 Filed 10/05/20 Page 2 of 3
however, objected to Mr. Scales continuing to appear in the matter as standby

counsel.

      The courtroom was then unsealed and the record was reopened.

      The Government likewise did not object to the appointment of Mr. Scales

as standby counsel.

      Having advised Defendant fully of the charges he is facing and the

disadvantages of representing himself, and it appearing that Defendant

understands these issues and nonetheless wishes to represent himself in this

matter, the undersigned concludes that Defendant has knowingly and

voluntarily waived the right to be represented by an attorney and therefore

permits him to represent himself in this case. The undersigned also finds,

however, that Mr. Scales should appear as standby counsel, in the event it is

later determined that Defendant can no longer be permitted to proceed pro se.

      Accordingly, the Motion to Withdraw (Doc. 128) is GRANTED and Mr.

Scales is withdrawn as primary counsel for Defendant, though he will continue

to serve in the role of standby counsel.

      It is so ordered.
                                   Signed: October 5, 2020




                                           3

     Case 1:08-cr-00025-MR-WCM Document 130 Filed 10/05/20 Page 3 of 3
